Emery J.
The question to be decided in this case is, whether the opinion of the Judge that the refusal of Bean to serve the plaintiff in a foreign jurisdiction did not constitute a breach of the covenant declared on, be correct, and his direction of a non-suit for that cause ought to be confirmed.
From the brief statement to which reference is made in the report, it would seem that when the agreement declared on, was made, the said Seth Bean had a father and mother living ; and for some cause, not apparent in the papers, the defendant, the brother in law of Bean, the apprentice, united with Bean, in the agreement that the latter should well and faithfully serve said Vickere, for the term of three years, commencing the 15th day of January, 1829, as an apprentice at the trade of a house-carpenter, and said Pierce and Bean agreed, that in case súd'Seth should not fulfil the above agreement, Pierce should be holden for all damages to Vickere; and the latter agreed on his part to instruct said Bean in the trade according to the best of his abilities, and clothe him as well as apprentices are generally clad, and give him four months schooling. The covenant was executed in this state, where all the parties resided. Bean became of age in January, 1831. In May, 1831, the plaintiff required Bean to attend him to Mirimachi, in the province of New Brunswick, which Bean refused and neglected to do; and this was relied on by the plaintiff as constituting a breach of the covenant.
*317The contract, into which Bean and Pierce entered, was with reference to employment as apprentice to learn the trade of a house-carpenter within this State. No provision is made for pursuing the business or giving instruction in any other government. And unless it is distinctly communicated in the agreement, it must bo deemed a violation of the spirit of the contract, to transport the apprentice out of the State. It had once been done by tito plaintiff to the apprentice as appears by the deposition of James Boies; and was again attempted. The report says, the plaintiff required him to go.
In the case of Coventry v. Woodhall, Hob. Rep. 134, it is stated that generally no man can force his apprentice to go out of the kingdom except it be expressly agreed, or that the nature of his apprenlicehood doth import it; as if he be bound apprentice to a merchant adventurer, or a sailor, or the like. The same doctrine is maintained in Hall v. Gardiner, 1 Mass. 172; Commonwealth v. Hamilton, 6 Mass. 273; Davis v. Colburn, 8 Mass. 299. The like construction has also been adopted in Pennsylvania, Commonwealth v. Edwards, 6 Bin. 262.
We are now called upon to say, that resistance to an unlawful requisition on -the apprentice, affords a just ground for the support of an action against the defendant. lie had never stipulated nor expected, that such an illegal requirement should be complied with, nor that personal service, out of the protection of our own laws, should be performed by Bean. But we cannot give countenance, by our judgment, to such a perversion of the objects of the agreement. Here is the most distinct evidence of the attempt on the part of the plaintiff, to take Bean, the apprentice, with him into the British dominions, and this circumstance supplies what was wanting in Coffin v. Bassett, 2 Pick. 357. The nonsuit therefore is confirmed, and the defendant must recover his costs.